Order entered August 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00195-CR

                         VINCENT BERNARD JENKINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-53064-V

                                           ORDER
       The Court REINSTATES this appeal.

       On July 7, 2014, we ordered the trial court to make findings of fact regarding whether the

record could be supplemented with the State’s notice to seek enhancement on punishment. We

ADOPT the findings that: (1) the record can be supplemented with the State’s notice to enhance

the punishment range; (2) prosecutor Summer Elmazi sent “Notice of State’s Intent to Enhance

Punishment Range” to trial counsel Deandra Grant via facsimile on June 16, 2011; and (3) the

June 16, 2011 Notice of State’s Intent to Enhance Punishment Range was included in the

supplemental record.
         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                  /s/   LANA MYERS
                                                        JUSTICE